Citation Nr: 1031033	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  09-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-
connected posttraumatic stress disorder (PTSD), assigned a 30 
percent rating prior to January 7, 2009, and as 50 percent 
thereafter.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin M. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  



FINDINGS OF FACT

1.  Prior to January 7, 2009, the Veteran's posttraumatic stress 
disorder was shown to be productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, chronic sleep 
impairment and difficulty with retention of highly learned 
material; there was no indication of severe memory or cognitive 
problems.  

2.  Beginning January 7, 2009, the Veteran posttraumatic stress 
disorder was shown to be productive of occupational and social 
impairment with severe depression, inappropriate appearance and 
hygiene, impaired impulse control, difficulty sleeping, impaired 
attention and focus, frequent panic attacks, social problems, 
obsessional rituals and mild memory impairment; there was no 
indication of illogical, obscure or irrelevant speech, near-
continuous panic or depression, spatial disorientation, or an 
inability to establish and maintain effective relationships.  

3.  The evidence does not show that the Veteran is unable to 
engage in substantially gainful employment solely as a result of 
his service-connected disabilities.



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating in excess of 30 
percent for posttraumatic stress disorder for the period prior to 
January 7, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.655, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for the assignment of a rating in excess of 50 
percent for posttraumatic stress disorder for the period 
beginning January 7, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran date December 2006, July 2008 and 
January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, finding that VA 
is not required to tailor § 5103(a) notice to individual Veterans 
or to notify them that they may present evidence showing the 
effect that worsening of a service-connected disability has on 
their employment and daily life for proper claims adjudication.  
For an increased rating claim, section § 5103(a) now requires 
that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual veterans is no longer required in 
increased compensation claims).  The Board notes that RO 
correspondence to the Veteran prior to the April 2007 rating 
decision did not satisfy the requirements outlined in Vazquez-
Flores.  However, in this case, the Board finds that the notice 
error did not affect the essential fairness of the adjudication.  
A July 2008 letter to the Veteran informed him of the applicable 
diagnostic criteria and the reasons for denying the claim.  This 
was followed by a readjudication in an April 2009 Statement of 
the Case (SOC).  Accordingly, the notice timing error did not 
affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide this 
appeal and has not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist have 
prejudiced the Veteran in the adjudication of his appeal.  
Therefore, the Board finds that the RO has satisfied the duty to 
notify and the duty to assist and will proceed to the merits of 
the Veteran's appeal.

Essentially, the Veteran argues that the evaluations assigned for 
his service-connected posttraumatic stress disorder (PTSD) do not 
accurately reflect the severity of that condition and that 
individual unemployability is warranted.  The Veteran first 
claimed entitlement to service connection for posttraumatic 
stress disorder (PTSD) in February 2004.  In an August 2004 
rating decision the RO denied entitlement to service connection 
for that condition.  The Veteran submitted a Notice of 
Disagreement (NOD) in October 2004 and in November 2005 the RO 
issued an additional rating decision granting entitlement to 
service connection for PTSD and assigning a 30 percent rating 
effective from February 10, 2004, the date the Veteran first 
filed his claim.  

In November 2006 the Veteran filed a claim for individual 
unemployability and entitlement to a rating in excess of 30 
percent for his service-connected posttraumatic stress disorder.  
In an April 2007 rating decision the RO denied entitlement to 
individual unemployability and continued the 30 percent rating 
for PTSD.  The Veteran submitted a Notice of Disagreement (NOD) 
in May 2008.  The RO issued a Statement of the Case (SOC) in 
April 2009 continuing the denial for individual unemployability 
but increasing the Veteran's PTSD rating from 30 percent to 50 
percent, effective from January 7, 2009.  In May 2009 the Veteran 
filed a Substantive Appeal (VA Form 9), perfecting his appeal.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions or recent 
events). 

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
	
A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered, but is not determinative in and of itself, of the 
percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or an inability 
to function in almost all areas (e.g., stays in bed all day, no 
job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., avoiding friends, neglecting family, 
inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The Board first notes that there are two separate rating periods 
on appeal in this case:  the 30 percent rating assigned prior to 
January 7, 2009; and the 50 percent rating assigned from January 
7, 2009.  

The relevant evidence of record in this case consists of VA 
treatment records and VA examination reports.

In connection with his increased rating claim filed in November 
2006 the Veteran was afforded a VA examination in February 2007.  
During that examination the Veteran stated that he was having 
trouble sleeping, with nightmares and flashbacks about his friend 
who was killed in combat.  He also stated that he sometimes finds 
himself crying.  The Veteran indicated that his activities of 
daily living were being affected and that he did not like 
engaging in social events and preferred to be alone.  The Veteran 
denied abusing drugs or alcohol.  On physical examination the 
examiner stated that the Veteran's orientation, appearance, 
hygiene, behavior, speech and communication were all normal.  
Mood and affect were abnormal with depression and anxiety.  There 
were no panic attacks, delusion, hallucinations or ritualistic 
obsessions.  Judgment was intact, but abstract thinking was 
absent and memory was mildly to moderately abnormal.  The 
examiner noted that the Veteran had difficulty with retention of 
highly learned materials and that he was forgetting to complete 
tasks.  No suicidal or homicidal ideation was indicated.  The 
examiner assigned a GAF score of 61.  

VA treatment records indicate that the Veteran has undergone 
treatment for depression and posttraumatic stress disorder 
throughout the period on appeal.  Records indicate that in 
November 2007 the Veteran was treated at Loma Linda VA Medical 
Center.  That record indicates that the Veteran reported 
substantial alcohol consumption.  A depression and PTSD screening 
was also conducted and the Veteran reported that he had an 
exaggerated startle reflex and a feeling of detachment from 
others.  Treatment records from January 2008 also indicate 
significant substance abuse.  

The Veteran was afforded another VA examination in January 2009.  
During that examination the Veteran reported constant symptoms of 
insomnia, nightmares, flashbacks, recurrent intrusive thoughts, 
cleansing and checking rituals, difficulty trusting people, 
anxiety attacks, increased anger and irritability.  He stated 
that this had resulted in two divorces and estrangement from his 
son, and indicated that he has not been able to keep jobs for 
very long.  The examiner stated that the Veteran has been 
hospitalized three times for psychiatric treatment, the most 
recent time being in June 2007.  Those records are not in 
evidence.  The Veteran stated that he tends to be reclusive and 
has not cared about his personal grooming or hygiene.  With 
regard to substance abuse, the Veteran reported using alcohol 
three times per week and cannabis four times per month.  
Following a mental status examination the examiner stated that 
the Veteran was not a reliable historian.  She indicated that 
orientation was within normal limits, but that appearance and 
hygiene were not appropriate and showed signs of neglect, 
including being unshaven and malodorous.  Behavior was 
appropriate, but the examiner noted that eye contact was poor.  
Affect and mood showed anxiety and indicated a depressed mood as 
often as three times per week, impaired impulse control, 
unprovoked irritability, anger, sadness and guilt.  Continued 
difficulty sleeping was also noted.  Communication and speech 
were within normal limits, but impaired attention and focus was 
shown.  Panic attacks more than once a week were indicated, as 
were signs of suspiciousness.  While a delusional and 
hallucinatory history was indicated the examiner stated that 
there was no evidence of delusions or hallucinations at the time 
of the examination.  Obsessional rituals severe enough to 
interfere with routine activities were also noted, including 
excessive hand washing and checking to make sure doors and 
windows are locked.  Thought processes were appropriate and the 
Veteran was able to read and understand directions.  There was no 
slowness of thought or confusion.  Judgment was impaired with 
continued drinking despite legal and social problems.  Abstract 
thinking was abnormal as the Veteran was unable to interpret 
proverbs on mental status testing.  Memory was impaired to a mild 
degree as the Veteran had trouble remembering names, directions 
or recent events.  Suicidal and homicidal ideation was absent.  
With regard to the Veteran's substance abuse problems the 
examiner stated that these were separate and distinct from the 
Veteran's PTSD and were not related to PTSD.  A GAF score of 50 
was assigned.  In her remarks the examiner stated that the 
Veteran's substance abuse was making successful treatment of the 
Veteran's PTSD unlikely.  She also stated that it was not 
possible to measure the severity of the Veteran's symptoms of 
PTSD when they are accompanied by the physiologic, emotional, 
psychologic and social reactions he also experiences due either 
to acute intoxication or to withdrawal from the substances he 
abuses on a continuous basis.  

Subsequent VA treatment records from April 2009 indicate fatigue 
and lack of motivation.  VA treatment records from May 2009 show 
that the Veteran began participating in group therapy.  

In May 2009 the Veteran was afforded yet another VA examination.  
During that examination the Veteran stated that he was feeling 
much better.  The Veteran indicated that he was sleeping better, 
looking forward to the future, thinking more clearly, and that he 
was less agitated, anxious and irritable.  He stated that he had 
been abstinent from alcohol and drugs for six weeks.  Mental 
status evaluation indicated that orientation, communication, 
speech and concentration were within normal limits and 
appearance, hygiene and behavior were appropriate.  Good eye 
contact was maintained during the exam and affect and mood were 
normal.  Panic attacks were absent.  There were signs of 
suspiciousness including difficulty trusting people and making 
sure doors and windows are locked before going to bed.  No 
delusions or hallucinations were observed on examination.  
Obsessional rituals sufficient to interfere with routine 
activities were noted.  Thought processes were appropriate and 
the Veteran was able to read and understand directions.  There 
was no slowness of thought or confusion and judgment was not 
impaired.  Abstract thinking and memory were within normal limits 
and there was no evidence of suicidal or homicidal ideation.  The 
examiner indicated that the Veteran's alcohol and cannabis 
dependence were in remission and assigned a GAF score of 65.  The 
examiner concluded by stating that the Veteran was thinking much 
more clearly than during his previous examination that January.  
She stated that short term memory, concentration and judgment 
were all normal, that there was no difficulty performing the 
activities of daily living or understanding commands and that the 
Veteran was able to establish and maintain effective work/school 
and social relationships.  She described the Veteran's 
psychiatric impairment by stating that "psychiatric symptoms are 
mild or transient but cause occupational and social impairment 
with decrease in work efficiency and occupational tasks only 
during periods of significant stress."  

Subsequent VA treatment records from July 2009 indicate that the 
Veteran had been absent from group therapy.  The Veteran reported 
that he had obtained a part-time job that conflicted with therapy 
sessions.  Treatment records from December 2009 indicate 
continued fatigue suspected as due to depression.  

The RO attempted to obtain the Veteran's Social Security 
Administration records, but after a response from the Social 
Security Administration indicating that the Veteran was not 
entitled to disability or Social Security benefits and that they 
had no medical records on file it was determined that these 
records were unavailable for review.  

The Board notes that separate ratings can be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  After careful review of the 
evidence, the Board concludes that prior to January 7, 2009, the 
Veteran's posttraumatic stress disorder was manifested by 
symptomatology most closely corresponding to a 30 percent rating.  
A 30 percent rating is appropriate where there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  A 50 percent rating is 
warranted where such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory; impairment 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships are present.  The 
February 2007 VA examination report indicates that the Veteran's 
orientation, appearance, hygiene, behavior, speech and 
communication were all normal.  Mood and affect were abnormal and 
the Veteran did have some difficulty with retention of highly 
learned material, but there was no indication of severe memory or 
cognitive problems at that time.  Furthermore, the Veteran's GAF 
score at that time was 61. These findings are consistent with a 
30 percent determination and so a rating in excess of 30 percent 
is not warranted for that period.  

The RO granted a rating of 50 percent effective from January 7, 
2009.  Based on the evidence of record the Board finds that a 
rating in excess of 50 percent is not warranted for that time 
period.  Relevant evidence includes VA examinations from January 
2009 and May 2009 and other VA treatment records.  These records, 
specifically the January 2009 VA examination report, show a 
substantial worsening in the Veterans PTSD symptoms, including 
depression, inappropriate appearance and hygiene, impaired 
impulse control, difficulty sleeping, impaired attention and 
focus, frequent panic attacks, obsessional rituals, social 
problems and mild memory impairment.  A GAF score of 50 was 
assigned.  These findings most resemble those symptoms 
contemplated by a 50 percent rating, as findings contemplated by 
a 70 percent rating, including illogical, obscure or irrelevant 
speech; near-continuous panic or depression; spatial 
disorientation and an inability to establish and maintain 
effective relationships were not shown.  Furthermore, the May 
2009 VA examination report shows a substantial improvement in the 
Veteran's psychiatric condition.  

For the reasons enumerated above, the Board is unable to find 
that the PTSD disability picture more nearly approximates the 
criteria for the next higher rating of 50 percent prior to 
January 7, 2009, and the next higher rating of 70 percent from 
January 7, 2009 and after. 

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is a three- step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.  

The effects of the Veteran's PTSD appear to be adequately 
contemplated by the currently assigned 50 percent rating.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

The Veteran also contends that he is entitled to a TDIU because 
his service-connected disability is so incapacitating that it 
precludes him from securing or maintaining gainful employment.  

A Veteran may be awarded a TDIU upon a showing that he is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, there 
shall be at least one ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Where a veteran is unemployable by reason of his or 
her service-connected disabilities, but he or she fails to meet 
the percentage standards set forth in § 4.16(c), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is 
precluded from assigning a TDIU rating on an extraschedular basis 
in the first instance.  Instead, the Board must refer any claim 
that meets the criteria for referral for consideration of 
entitlement to TDIU on an extraschedular basis to the Director, 
C&P Service.

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
Veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Court has held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether service-connected disabilities alone 
are of sufficient severity to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524 (1993).  The test of individual 
unemployability is whether the Veteran, as a result of his 
service-connected disabilities alone, is unable to secure or 
follow any form of substantially gainful occupation which is 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's only service-connected disability is posttraumatic 
stress disorder, currently rated as 50 percent disabling.  The 
Veteran fails to meet the basic schedular requirements for TDIU 
since he does not have disabilities which would render a combined 
rating of at least 70 percent and his single service-connected 
disability of posttraumatic stress disorder is not rated as 60 
percent or higher.  See 38 C.F.R. § 4.16(a).  

Under 38 C.F.R. § 4.16, the Veteran can be considered for an 
extraschedular rating if he is unemployable due to his service-
connected disability.  38 C.F.R. § 4.16(b).  In a January 2010 
statement the Veteran stated that he has attempted to secure at 
least part-time employment, but that he receives only negative 
responses from employers indicating that they do not have any 
openings.  He further stated that he is unemployable due to his 
PTSD because his is unable to concentrate on a task and would 
thus be terminated.  

On the Veteran's November 2006 VA Form 21-8940 the Veteran 
reported that his job was part-time and that he was not called 
back.  VA examination reports and treatment records do not 
indicate that the Veteran is unemployable.  In a March 2009 VA 
Form 21-4192 Desert Lawn Cemetery stated that the Veteran worked 
there from May 2004 until February 2005.  They indicated that he 
was only hired for a short-term seasonal project.  During his 
January 2009 VA examination the Veteran stated that he had not 
worked in four years.  He also stated that he did not bother to 
renew his contract as a maintenance worker for the Desert Lawn 
Cemetery.  Finally, VA treatment records from July 2009 indicate 
that the Veteran reported having a part-time job and no medical 
evidence indicates that the Veteran is unemployable.  

There is no doubt that the Veteran has difficulties related to 
his service-connected posttraumatic stress disorder.  However, 
the evidence does not reflect that the Veteran was told by 
doctors that he could not work due solely to his service-
connected disabilities.  As such, there is no plausible basis for 
concluding that the Veteran is unable to secure and follow a 
gainful occupation due to his service-connected disabilities and 
referral is not necessary. 


ORDER

Entitlement to an increased rating for the Veteran's service-
connected posttraumatic stress disorder (PTSD), assigned a 30 
percent rating prior to January 7, 2009, and as 50 percent 
thereafter, is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


